THE THIRTEENTH COURT OF APPEALS

                                    13-22-00198-CV


Maggie K. Scalf, William S. Scalf, II, Stephanie Kraus, Robert J. Kraus, Dennis W. Herd,
       Samuel Schiller, Denice Yvonne Cullum, Alvin Rogers, and Jeffrey Elder
                                             v.
                                        Azia Noorani


                                   On Appeal from the
                      16th District Court of Denton County, Texas
                           Trial Court Cause No. 20-1566-16


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

June 30, 2022